IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


WESTFIELD INSURANCE COMPANY,           : No. 102 EAL 2016
                                       :
                                       :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
ASTRA FOODS INC., JOSE NOE             :
CASTILLO RAMOS, AMERICAN               :
GUARANTEE AND LIABILITY                :
INSURANCE COMPANY                      :
                                       :
                                       :
                                       :
PETITION OF: ASTRA FOODS INC.          :
                                       :
                                       :
                                       :
                                       :
                                       :
                                       :


                                   ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.